Citation Nr: 1704493	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-47 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety.

3. Entitlement to service connection for anemia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to present testimony at a video conference hearing before a Veterans Law Judge in November 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain an explanation as to why the Veteran failed to report to the hearing or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran has been diagnosed with various psychiatric disorders, and the Board in this decision grants service connection for PTSD, the Board has restyled the claim for service connection for depression as a claim for service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD which is due to the death of the Veteran's child while the Veteran was in service.

2. Anemia was not shown in service, did not manifest to a degree of 10 percent or more within one year from the date of separation from service, and is not otherwise related to service.
CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for anemia have not been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was sent to the Veteran in November 2007 and January 2010.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claims.  With respect to his claim for service connection for PTSD, the Veteran has been afforded multiple VA examinations and there is no evidence suggesting that additional examinations are in order.

Comparatively, with respect to the Veteran's claim for service connection for anemia, the Veteran was not afforded an examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.  

A medical opinion regarding anemia is not required in this case because the record before the Board does not indicate that the disability had a causal connection or was associated with his active military service.  See 38 C.F.R. § 3.159(c)(4) (2016); see also Colantonio, 606 F.3d 1378 (Fed. Cir. 2010); Waters, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claims may be considered on their merits at this time without prejudice to him.

Entitlement to Service Connection for PTSD

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

In determining whether the Veteran has a present diagnosis of PTSD, the Board acknowledges that mental health professionals are experts, are presumed to know the DSM requirements applicable to their practice, and to have taken the DSM requirements into account in providing a PTSD diagnosis.  As such, a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen, 10 Vet. App. at 140.

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In an April 2008 statement, the Veteran contended that he currently had PTSD and that it was related to a January 1977 in-service event at Ellsworth Air Force Base where his spouse gave birth to a stillborn child and, subsequently, the Veteran saw the child's body uncovered in a hospital pan.  As explained below, the Board finds the criteria for service connection for PTSD are met and, accordingly, the Veteran's claim will be granted.

In September 2010, the Veteran was afforded a VA examination regarding his claim for service connection for PTSD.  During the examination, the Veteran described his account of seeing his dead child in a hospital pan and stated that he had dreams about his child and felt depressed on a daily basis.  The examiner diagnosed the Veteran with chronic PTSD but did not provide any opinion as to whether the PTSD diagnosis was linked to the death of his son.

VA treatment records consistently echo the findings of the September 2010 VA examination.  Specifically, in a March 2012 VA treatment record, the Veteran stated that while he was in service, his child was stillborn and the medical staff showed him the child in a silver pan.  The Veteran stated that he had flashbacks and night terrors of that incident, had feelings of great remorse, and had developed issues regarding his anger.  The clinician diagnosed the Veteran with, amongst other things, PTSD.

Similarly, in a March 2013 VA treatment record, the Veteran discussed the death of his child and seeing his dead child in a metal bedpan.  Subsequently, the clinician diagnosed him with PTSD.  Likewise, in a September 2014 VA treatment record, the clinician provided a diagnosis of PTSD and depression and explicitly stated that it was based on the DSM-V criteria.

The Board is cognizant that during a July 2015 VA mental disorders examination, the examiner opined that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD.  Rather, that examiner provided a diagnosis of unspecified personality disorder and stimulant (cocaine) use disorder.  The examiner discounted the Veteran's previous diagnoses of PTSD as they were "conferred in a clinical context and appeared to have been based predominantly on [the Veteran's] subjective report of his symptoms."  

The Board finds the July 2015 VA examiner's opinion discounting the previous diagnoses of PTSD because they were conferred in a clinical setting to be of limited probative value because, as explained previously, a mental health professional's diagnosis of PTSD is presumed to be adequate and in accordance with the applicable DSM criteria and, here, there is no evidence to the contrary to undermine this presumption.  See Cohen, 10 Vet. App. at 140.  Accordingly, due to the July 2015 VA examiner's flawed opinion and the overwhelming medical evidence to the contrary, the Board finds that the Veteran has a present diagnosis of PTSD.

Turning to a link between the Veteran's PTSD and an in-service stressor, in a December 2009 VA treatment record, the clinician recorded that the Veteran ruminated about the death of his child while he was still in the Air Force.  The clinician then attributed the Veteran's PTSD to his child's death. 

Similarly, an April 2010 VA treatment record states that the Veteran had PTSD due to the death of a child while the Veteran was in service.  Because the medical evidence of record supports a connection between the Veteran's PTSD and the in-service death of his child, the Board finds the requisite link to be satisfied.  See 38 C.F.R. § 3.304(f) (2016).

Lastly, regarding credible supporting evidence that the claimed in-service stressor actually occurred, within the Veteran's service treatment records (STRs), a record from January 1977 lists the Veteran's spouse as the patient.  This January 1977 STR from U.S. Air Force Hospital, Ellsworth Air Force Base states that "at 27 weeks [of pregnancy, the Veteran's spouse] had abruptio placenta[e] with intrauterine fetal demise."  Accordingly, the Board finds credible supporting evidence that the Veteran's claimed stressor actually occurred.

Based on the foregoing, the Board finds that the Veteran meets the requirements for service connection for PTSD.  See 38 C.F.R. § 3.304(f) (2016).  Thus, the claim will be granted.

Entitlement to Service Connection for Anemia

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Additionally, anemia is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  The rating criteria for anemia define 10 percent disabling as hemoglobin at 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  See 38 C.F.R. § 4.117, Diagnostic Code 7700 (2016).  

The Veteran filed his claim for service connection for anemia in December 2009.  Upon review of the record, the Board finds that although the Veteran has received recent treatment for anemia, service connection must be denied because there is no evidence that anemia manifested or otherwise incurred in the Veteran's active military service.  38 C.F.R. §§ 3.303(a) (2016).

At the outset, the Board finds that presumptive service connection for anemia due to chronicity is not warranted.  Specifically, there is no showing of anemia manifesting to a degree of 10 percent or more within the first post-service year or a continuity of symptoms since service.  Indeed, the Veteran's anemia did not manifest at all until years later.  Therefore, service connection for anemia, on a presumptive basis as a "chronic disease," is not warranted in this case.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The Veteran's earliest treatment for anemia appears post-service in July 2009.  A July 2009 VA treatment record states that the Veteran developed mild anemia since October 2008 as the Veteran's stool was positive for occult blood.  The clinician stated that the Veteran had been a regular alcohol user and the anemia may have been gastrointestinal bleeding from nonsteroidal anti-inflammatory drugs (NSAIDs) or a colon polyp. 

In conjunction with this discovery of anemia, March 2010 VA treatment records provide an assessment of iron deficiency anemia and include an iron supplement in the Veteran's active medication list.
Although the Veteran received treatment for anemia immediately prior to and during the pendency of the claim, the record is absent of any treatment for anemia during service.  The Veteran's STRs show no treatment for anemia or the existence of any symptoms.  Additionally, anemia is not recorded on his August 1977 separation examination.  Further, the Veteran has not provided any evidence as how the condition could be related to his service as in his April 2010 notice of disagreement, the Veteran stated that he did not know how long he had the condition. 

Because there is no evidence that the Veteran received treatment for anemia in service or that his anemia otherwise manifested during active service, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a) (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for anemia is denied.


REMAND

As stated above, the Veteran was afforded two VA examinations in September 2010 and July 2015 in relation to his claim for mental health disorders.  Unfortunately, further development is required before the Board may decide the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, as the two VA examinations of record are inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Specifically, although the September 2010 examiner provided diagnoses of depressive disorder not otherwise specified (NOS), anxiety disorder NOS, alcohol dependence, and cocaine dependence, he did not provide any opinion as to whether these current diagnoses were caused or otherwise related to the Veteran's active duty service.  Additionally, the examiner neither made an attempt to differentiate which symptoms were attributable to each particular diagnosis nor provided a statement that differentiation was impossible.

Comparatively, the July 2015 VA examiner provided diagnoses of unspecified personality disorder and stimulant use disorder (cocaine) and stated that it was impossible to differentiate symptoms attributable to each diagnosis.  However, the July 2015 examiner did not address the Veteran's prior diagnoses of depression and anxiety.  Additionally, although the examiner stated that a preexisting personality disorder is not considered a disability for which service connection is permitted, she did not discuss the possibility that the Veteran's depression or anxiety was later superimposed upon his personality disorder-a permissible path to service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016); see VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (July 18, 1990).  Accordingly, remand is required for a new medical opinion.

Given the need to remand the foregoing claim for a new medical opinion, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above is completed to the extent possible, have an appropriate VA clinician review the entire claims file, including a copy of this remand, to determine the nature and etiology of any acquired psychiatric disorder besides PTSD.  If the clinician determines an examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please identify all acquired psychiatric disorders other than PTSD by medical diagnosis.  

(b) For each acquired psychiatric disorder identified other than PTSD, please state whether it is at least as likely as not (50 percent probability or more) that that particular acquired psychiatric disorder had its onset in service or is otherwise related to service.

The examiner should endeavor to differentiate symptoms and impairments due to PTSD from that due to other identified acquired psychiatric disorders identified.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

(c) If the Veteran has an identifiable personality disorder, then state:

(i.) Whether it is at least as likely as not (50 percent probability or more) that the personality disorder clearly and unmistakably (i.e. obviously and manifestly) preexisted the Veteran's period of active service.

(ii.) Whether it is at least as likely as not (50 percent probability or more) that the personality disorder was not aggravated beyond its normal progression during service.

(iii.) Whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed acquired psychiatric disorder was superimposed upon his personality disorder.

In offering any opinion regarding the items listed above, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A September 2007 VA treatment record where the clinician diagnosed the Veteran with depressive disorder NOS and alcohol and cocaine abuse in early remission and assigned a Global Assessment of Functioning (GAF) score of 55;

* An April 2010 VA treatment record where the clinician diagnosed the Veteran with depression NOS in remission, anxiety disorder NOS, insomnia, and polysubstance abuse and assigned a GAF score of 45;

* A July 2010 VA treatment record where the clinician diagnosed the Veteran with heroin dependence in remission, anxiety state not elsewhere classifiable (NEC), insomnia unspecified, depressive disorder NOS, alcohol dependence, cocaine dependence, and polysubstance abuse;

* A January 2011 VA treatment record of hospitalization listing the Veteran's principal diagnoses as cocaine dependence in early full remission, opiate dependence in full sustained remission, alcohol dependence in full sustained remission, anxiety NOS with instructions to rule out substance-induced anxiety and/or depression and major depressive disorder; and

* A January 2013 VA treatment record where the clinician diagnosed the Veteran with episodic cocaine use and a personality disorder NOS and assigned a GAF score of 50-55.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


